DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 4/20/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Status
Claims 1, 3-12, and 14-20 are pending.
Claims 2 and 13 are cancelled.
Claims 1, 4, 10, and 12 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tandou (US Pub. 2008/0289767) in view of Benjamin (US Patent 5,820,723).
Regarding claim 1, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: 
a first partition (see annotated Fig. 5B below); 
a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); 
a third partition surrounding the second partition (see below, surrounding outwardly); and

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below) extending between the first partition and the third partition (as above, positioned between the first and third partition), and separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below),

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see below) having a first surface (see below, single contiguous surface) that faces the first area and the fourth area (see below- overlaps the first area and the outlet #6 that is both the third and fourth area), a second surface (see below, single contiguous surface) that faces the second area and the third area (see below- overlaps the inlet #5 that is both the first and the second area and overlaps the third area), a first channel located on the first surface (see below), and a second channel located on the second surface (see below), 

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    445
    547
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    442
    456
    media_image6.png
    Greyscale


wherein the first channel connects the first area and the third area (see the first channel as above, forms part of the connecting pathway between the first and third areas- claim does not require a direct and immediate connection),
wherein the second channel connects the second area and the fourth area (see the second channel as above, forms part of the connecting pathway between the second and fourth areas- claim does not require a direct and immediate connection), and
wherein the first channel and the second channel do not meet each other (as annotated above, the first and second channel are on opposite sides of the separator, and thus are not in contact/conjunction with each other).

Tandou does not teach wherein the separator is an elongated separator (Tandou teaches a susceptor of circular cross section- see Fig. 5B; thus is not elongated)
However, Benjamin teaches wherein a susceptor can be an elongated rectangular shape (Benjamin – C7, L12-14).
Tandou and Benjamin both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the susceptor structure of Tandou to be rectangularly shaped (and thus comprise an elongated version of the separator of Tandou) in order to accommodate the particular shape of the substrate being processed (Benjamin – C7, L12-14).

Regarding claim 3, Tandou teaches wherein the first channel is an upper portion of the separator (see annotated Fig. 5A below, with separator shown as a cross-section of the region identified previously; the first channel extends through a vertically higher portion of the separator), and the second channel is in a lower portion of the separator (see below, second channel extends through a vertically lower portion of the separator). 
    PNG
    media_image7.png
    183
    563
    media_image7.png
    Greyscale

The Examiner notes the breadth of the word “portion”, defined by Merriam-Webster dictionary as “an often limited part of a whole”, which can be met by any arbitrary sub-division of the separator. As above, both the first and second channel pass through upper portions and lower portions of the separator.  

Regarding claim 4, (annotated Figures reproduced from claim 1, for convenience)

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

Tandou teaches wherein the separator comprises: 
a first member (see annotated Fig. 5A below) located in an upper portion of the separator (see below, separator in darkened region, the first member forms an upper and lower portion of the separator) and between the second partition and the third partition (see member identified below in relation to the partitions above, is located between an innermost wall of the second partition and either wall of the third partition);
a second member (see below) located in the upper portion of the separator (see below, similar to first member) and between the first partition and the second partition (is located between an outermost wall of the second partition and either wall of the first partition);2Serial No. 16/039,817Docket No. 81058.01800Reply to Office Action mailed September 8, 2020 
a third member (see below) located in a lower portion of the separator (see below, forms an upper and lower portion of the separator) and between the second partition and the third partition (see below, between an innermost wall of the second partition and either wall of the third partition); 
a fourth member (see below) located in the lower portion of the separator (see below, similar to the third member) and between the first partition and the second partition (see below, located between an outermost wall of the second partition and either wall of the first partition); 

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

wherein the first channel is formed by the first member and the second member (see above in relation to Fig. 5B, path 2B formed in both first and second members); and
wherein the second channel is formed by the third member and the fourth member (see above in relation to Fig. 5B, path 2B formed in both third and fourth members).

    PNG
    media_image7.png
    183
    563
    media_image7.png
    Greyscale


Regarding claim 5, Tandou teaches wherein one surface of each of the first member, the second member, the third member, and the fourth member contacts the second partition (see annotated Fig. 5A reproduced below, 1st-4th members all contact the second partition, interpreted as the inner and outer walls of the shaded region).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 6, Tandou teaches wherein the first member and the third member contact the third partition (see annotated Figs. 5A/B below, 1st and 3rd contact the unshaded 3rd partition indirectly through the coolant therebetween), and the second member and the fourth member contact the first partition (see annotated Figs. 5A/B below, 2nd and 4th contact the unshaded 1st partition indirectly through the coolant therebetween).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 7, Tandou teaches wherein the first member, the second member, the third member, and the fourth member have a same height (see annotated Fig. 5A below, 1st-4th members appear to have identical heights), and the first channel and the second channel each have a same uniform width (see Figs. 5A, 5B, and 5D, paths #2B appear to be shown as identical in dimension, thus would each have a uniform width).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale


Regarding claim 8, Tandou teaches wherein the cooling device further comprises an inlet for introducing a coolant ([0059] and Fig. 5B, refrigerant inlet #5), and the inlet is located between the second partition and the third partition (see annotated Fig. 5B, as reproduced from above).

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

The Examiner notes the inlet is the only structural limitation of the claim. The remainder of the claim is merely an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The separator as taught by Tandou (and/or modified Tandou) would be capable of allowing for clockwise or counterclockwise flow in any of the passageways, largely depending on the orientation of the cooling device as a whole.

Regarding claim 10, Tandou teaches a cooling device (Fig. 5A/B, entirety) comprising: 
a fluid channel through which a coolant circulates ([0039] and Fig. 5A-B, refrigerant flow path #2), the coolant being introduced through at least one inlet ([0059] and Fig. 5A-B, inlet #5); 
a partition (see below, sidewalls of the darkened portion) separating the fluid channel into a first area and a second area (see below); and 
a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below) penetrating through the partition (see below, separator forms a flow pathway through the partition) and extending across the first area and the second area (see below, separator forms an intermediary pathway between the first and second areas), the separator comprising a body having a first surface (see below), a second surface facing away from the first surface (see below, portions of the second surface in the curved areas face directly away from portions of the first surface in the curved areas), a first channel located on the first surface (see below), and a second channel (see below) located on the second surface, wherein the first channel and the second channel do not meet each other (see below: two channels are separately formed and are not in direct contact), and

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    445
    547
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    442
    456
    media_image6.png
    Greyscale

wherein the first channel of the separator forms a pathway between the first area and the second area (see as above, first channel forms a pathway intersecting both first and the second areas), and wherein the second channel of the separator forms a pathway between the first area and the second area (see as above, second channel forms part of a contiguous pathway that can connect both first and the second areas).

Tandou does not teach wherein the separator is an elongated separator (Tandou teaches a susceptor of circular cross section- see Fig. 5B; thus is not elongated)
However, Benjamin teaches wherein a susceptor can be an elongated rectangular shape (Benjamin – C7, L12-14).
Tandou and Benjamin both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the susceptor structure of Tandou to be rectangularly shaped (and thus comprise an elongated version of the separator of Tandou) in order to accommodate the particular shape of the substrate being processed (Benjamin – C7, L12-14).

To clarify the record, the claim limitations “through which a coolant circulates, the coolant being introduced through at least one inlet”, “wherein the at least one inlet introduces the coolant into the first area such that a first flow of the coolant flowing in a clockwise direction and a second flow of the coolant flowing in a counterclockwise direction are formed in the first area”, “such that one of the first flow and the second flow of the coolant is introduced from the first area into the second area”, and “such that the other one of the first flow and the second flow of the coolant from the first area into the second area” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The inlet and channels as taught by modified Tandou would be capable of performing the intended uses identified above by accommodating any flow patterns of the coolant flowing therethrough as may be present during operation.

Regarding claim 11, the entire claim is merely an intended use of the apparatus and is given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The inlet and channels as taught by modified Tandou would be capable of performing the intended uses identified above by accommodating any flow patterns of the coolant flowing therethrough as may be present during operation, since the first area and second areas are in volume communication via the channels of the separator.

Regarding claim 12, Tandou teaches a cooling device (Fig. 5A/B, entirety)  comprising: a first partition (see annotated Fig. 5B below); a second partition surrounding the first partition (see below, sidewalls of the darkened portion surrounding outwardly); a third partition surrounding the second partition (see below, surrounding outwardly); 

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

and a separator ([0059] and Fig. 5B, two communication flow paths “2B” with body/channel structure, as below)

    PNG
    media_image2.png
    279
    451
    media_image2.png
    Greyscale

separating a space between the second partition and the third partition into a first area and a second area (see annotated Fig. 5B below), and separating a space between the second partition and the first partition into a third area and a fourth area (see below), 

    PNG
    media_image3.png
    279
    501
    media_image3.png
    Greyscale

wherein the separator comprises a body (see annotated Fig. 5B below, walls/volume inside the separator outer walls) having a first surface (see below, single contiguous surface) that faces the first area and the fourth area (see below- overlaps the first area and the outlet #6 that is both the third and fourth area), a second surface (see below, single contiguous surface) that faces the second area and the third area (see below- overlaps the inlet #5 that is both the first and the second area and overlaps the third area), and a channel (see below, first/second communication flow paths #2B) located on the first surface (see below), and wherein the channel of the separator connects the first area to the third area (see annotated Fig. 5B above, first area flows into third area via the separator and first channel).

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    445
    547
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    442
    456
    media_image6.png
    Greyscale


Tandou does not teach wherein the separator is an elongated separator (Tandou teaches a susceptor of circular cross section- see Fig. 5B; thus is not elongated)
However, Benjamin teaches wherein a susceptor can be an elongated rectangular shape (Benjamin – C7, L12-14).
Tandou and Benjamin both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the susceptor structure of Tandou to be rectangularly shaped (and thus comprise an elongated version of the separator of Tandou) in order to accommodate the particular shape of the substrate being processed (Benjamin – C7, L12-14).

Regarding claim 14, (annotated Figures reproduced from claim 12, for convenience)

    PNG
    media_image4.png
    279
    510
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Tandou teaches wherein the separator comprises: 
a first member (see below) located between the second partition and the third partition (see member identified below in relation to the partitions above, is located between an innermost wall of the second partition and either wall of the third partition); and 
a second member (see below) located between the first partition and the second partition (is located between an outermost wall of the second partition and either wall of the first partition); 
wherein the channel is formed by the first member and the second member (see below in relation to Fig. 5B, path 2B formed in both first and second members),5Serial No. 16/039,817 Docket No. 81058.01800Reply to Office Action mailed September 8, 2020wherein the first area and the third area are connected to each other by the channel (see Fig. 5B, all portions of each element are “connected to” each other since they are part of the same structure).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale


Regarding claim 15, Tandou teaches wherein one surface of each of the first member and the second member contacts the second partition (see annotated Fig. 5A reproduced below, first and second members both contact the second partition, interpreted as the inner and outer walls of the shaded region).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale

 
Regarding claim 16, Tandou teaches wherein the first member contacts the third partition (see annotated Figs. 5A/B below, first member contacts the unshaded third partition indirectly through the coolant therebetween), and the second member contacts the first partition (see annotated Figs. 5A/B below, second member contacts the unshaded first partition indirectly through the coolant therebetween).

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    265
    460
    media_image1.png
    Greyscale


Regarding claim 17, Tandou teaches wherein the first member and the second member have a same height (see annotated Fig. 5A below, first and second members appear to have identical heights), and the channel has a uniform width (see Figs. 5A, 5B, and 5D, path #2B appears to have a uniform width).  

    PNG
    media_image8.png
    239
    454
    media_image8.png
    Greyscale


Regarding claim 18, the entire claim is interpreted as an intended use and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).
The separator/channel as taught by Tandou (and/or modified Tandou) would be capable of allowing for clockwise or counterclockwise flow in any of the passageways/areas, largely depending on the orientation of the cooling device as a whole.

Regarding claim 19, Tandou teaches a gas supply device (Fig. 1, entire susceptor structure including #1-4, #12, and He gas supply system #30). 
Tandou does not, on its own, teach the cooling device of claim 1.
However, Tandou in view of Benjamin teaches the cooling device of claim 1, whose rejection is fully set forth above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tandou (US Pub. 2008/0289767) and Benjamin (US Patent 5,820,723), as applied to claims 1, 3-8, 10-12, and 14-19 above, and further in view of Tandou (US Pub. 2008/0178608, hereafter- “Tandou ‘608”).
The limitations of claims 1, 3-8, 10-12, and 14-19 are set forth above.
Regarding claim 9, modified Tandou does not explicitly teach the limitation of one or more grooves arranged between the first partition and the second partition or between the second partition and the third partition, although Examiner notes it is possible that the communication channels #2B of the partition as identified above could be construed as “grooves” arranged in this manner.
However, Tandou ‘608 teaches a refrigeration system for controlling the temperature of a semiconductor wafer rapidly and uniformly [abstract].  Tandou ‘608 teaches an irregularity shape in the inner walls of the refrigerant channel structure 2 improves the agitation (convection) of the refrigerant and a heat transfer area, and thus the heat transfer coefficients is increased [0067].  The irregularity structures are arranged in the refrigerant channels, which corresponds to a position between the first position and the second position.  The irregularity structures (shown in zoomed in circles in the bottom of Fig. 8) correspond to the instant claimed grooves.  
Tandou and Tandou ‘608 are analogous art in the field of refrigeration systems for controlling the temperature of a semiconductor wafer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Tandou to have one or more grooves arranged between the first partition and the second partition in order to improve the convection of refrigerant and heat transfer area, as taught by Tandou ‘608 [0067].  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Myo (US Pub. 2008/0099147) in view of Tandou (US Pub. 2008/0289767) and Benjamin (US Patent 5,820,723).
Regarding claim 20, Myo teaches a substrate processing apparatus (Abstract and Fig. 1, entirety) comprising:
a chamber ([0027] and Fig. 1, chamber #100) having an inner space ([0028] and Fig. 1, processing region #106) surrounded by a top lid ([0027] and Fig. 1, lid assembly #105) and an outer wall (Fig. 1, wall radially outward comprising #103 and #111);
at least one reactor located in the top lid ([0027] and Fig. 1, upper manifold #113) and comprising a gas supply device ([0027] and Fig. 1, lower manifold #114);
at least one substrate support ([0027] and Fig. 1, substrate support #102) located on a wall of the chamber (Fig. 1, bottom/sidewalls) and facing the reactor (Fig. 1, facing upward toward lid);
a reaction space ([0028] and Fig. 1, processing region #106) formed between the reactor and the substrate support (Fig. 1); and
a cooling device is provided over the reactor ([0041] and Fig. 4A, ports #401/402 flow thermal control fluids- water, oil, alcohols, etc).

Myo does not teach the cooling device of claim 1.
However, Tandou further in view of Benjamin teaches the cooling device of claim 1, whose rejection is fully set forth above.

Response to Arguments
Regarding the amendments to claims 1, 10, and 12 regarding the “elongated” separator, the Examiner agrees Tandou does not teach the limitation and has supplied the Benjamin reference in combination to meet the limitations of the claims, thus Applicant’s arguments on this point are moot. The previous rejections under section 102 have been withdrawn.

 Regarding the amendments to claims 1 and 12 concerning the first and second surfaces that face the first/fourth and second/third areas, respectively, the arguments have been considered but are not persuasive. A reasonable interpretation of Tandou exists where first and second surfaces can be defined that meet the limitations of the claims. The breadth of the phrases “a first/second surface” broadly includes parts of a whole surface, since the limitation does not require such surfaces to be distinct. Additionally, the phrase “forms a pathway” broadly includes any contiguous pathway, not simply the shortest pathway between said objections. Finally, the phrase “faces the area” is not limited to directly facing, or facing in an unobstructed manner, such that the Examiner’s interpretation reasonably meets the limitations as they currently stand.

Regarding Applicant’s arguments concerning claims 9 and 20, the Benjamin reference is again relied upon to teach the limitations of the claims regarding the “elongated separator”, thus Applicant’s arguments on this point are also moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718          
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718